December 13, 2011 By EDGAR Mr. Rufus Decker Accounting Branch Chief United States Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Re: Balchem Corporation (the "Company") Form 10-K for the Year ended December 31, 2010 Filed February 28, 2011Form 10-Q for the Quarter ended September 30, 2011 Filed November 8, 2011 File No. 1-13648 Dear Mr. Decker: This is to confirm our agreement that the time in which Balchem is to respond to the contents of the comment letter is extended to December 30, 2011. Please contact me at (845) 326-5600 if you have any questions. Sincerely, /s/ Frank Fitzpatrick Chief Financial Officer c: Jeffery Gordon, Staff Accountant
